Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The final rejection is in response to the Remarks filed August 9, 2021.
Regarding the claim objection, Examiner has withdrawn the objection due to the amendments to claims 1 and 6. 
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
The rejection in view of the “corresponding to a system” limitation has been withdrawn due to the language being removed from the claim.
The rejection in view of the “transmission and reception part” is maintained. Regarding Applicant’s assertion of “In the Claim Interpretation section in items 6-8 at pages 2-4 of the Office Action, a detailed rationale is provided as to why the Examiner interprets that the claimed "consumption analysis part" of claim 6 invokes 35 U.S.C. § 112(f). However, there is no such rationale provided for a similar interpretation of "a transmission and reception part," as recited in claims 1 and 6, in the Claim Interpretation section,” Examiner respectfully asserts that the original disclosure has sufficient support for the consumption analysis part, unlike the “transmission and reception part.” 
Examiner respectfully disagrees with Applicant’s assertion of “The subject claim limitations clearly do not utilize the phrase "means for" or "step for." Accordingly, a rebuttable presumption that § 112(f) does not apply is triggered in this instance.” Section 2181 of the MPEP states that a limitation does not require an explicit recitation of “means for” in order to invoke. Regarding Applicant’s assertion of “Instead, the claimed "a transmission and reception part" as recited in claims 1 and 6 clearly identifies the structure by its function as discussed at the above-quoted portion of MPEP § 2181.I.A,” Examiner respectfully disagrees. Is the transmission and reception part a network component? Is it a network interface? Is it a transceiver? Is it a physical component? Is it software instructions performed by a 
Therefore, Examiner maintains the 35 USC 112(b) and corresponding 35 USC 112(a) rejection on the “transmission and reception part.”
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertions in view of Volftsun, particularly “However, Applicants respectfully submit that Volftsun merely discloses that it performs a simple cleaning and flashing operation. More particularly, Applicants respectfully submit that Volftsun fails to teach, or even suggest, the subtracting operation as particularly recited in claim 3 of the present application, which is now included in amended claim 1 of the present application, namely that "the overtime consumption acquisition part is configured to subtract a 11 known consumption of the liquid consumed by one cleaning operation for the liquid supply system from the overtime consumption," Examiner respectfully disagrees. The Volftsun reference discloses providing precise measurements of each portion and recording all process events, including force flashing, into the log for management (see at least [0020]). Additionally, Volftsun discloses logging the flashed liquid in the log, which is the known consumption of the liquid consumed by one cleaning (flashing) operation. The total known volume of liquid entered into the system would record and thus remove the flashing volume of liquid from the record. Therefore, Examiner respectfully disagrees with Applicant’s assertion and maintains the Volftsun reference.
Therefore, the present claims are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/22/2021 and 09/09/2021 have been fully considered by the Examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “consumption analysis part” in claim 6. Examiner is interpreting the structure corresponding to the “consumption analysis part” as being the “management server” in paragraph [0019] of the specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the sales information management system corresponding to a system configured to send sales information of the liquid to the communication line…” which renders the claim unclear. It is unclear what “corresponding to a system” is meant to be interpreted as in the context of the claims. There are several systems recited within the context of the claims, such as a liquid supply system, liquid sales management system, sales information management system, and more. It is unclear what relation the “sales information management system” has to the corresponding “system” and what 
For the sake of compact prosecution, Examiner is interpreting the limitation as meaning the sales information management system sends sales information of the liquid.
Regarding claims 1 and 6, claim limitation “a transmission and reception part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification does not adequately disclose how the “transmission and reception part” performs the entire function of “configured to communicate with the communication line.” There is not sufficient disclosure within the specification to determine what the “transmission and reception part” or how the corresponding structure could perform the claimed function. Upon viewing the specification, such paragraph [0039], the original disclosure contains “The transmission and reception part which is also an additional component that is electrically connected to the actual flow rate preparation part. So, the transmission and reception part 150 can transmit the actual measured flow rate of the liquid 20 actually dispensed from the dispensing device 50 to the drinking container 40 that is, information on the actual consumption of the liquid 20 to the communication line 160, and can supply it to the management server 300. The transmission and reception part 150 can also receive information from the communication line 160.” There is no structure imparted on the “transmission and reception part” within the specification. It is unclear, given the original disclosure, the structure of the “transmission and reception part” and how the structure clearly performs the claimed function.
Dependent claims 2, 4-5, and 7-9 are rejected due to their dependency on rejected base claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 20070220126 A1) in view of Volftsun (US 20160257549 A1).

Regarding claim 1, Raghunathan teaches a liquid sales management system comprising:
a liquid supply system in a store (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system), 
a sales information management system in the store (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, wherein paragraph [0002] teaches the POS locations are at bars, restaurants, and other locations), 
and a management server communicating with the liquid supply system and the sales information management system via a communication line (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS), 
the liquid supply system including: 
a dispensing device configured such that a liquid within a storage container is supplied with pressurization through a supply pipe, configured to cool and dispense the liquid to a drinking container (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system such that each beverage flows through a corresponding FMD prior to be dispensed, wherein paragraph [0002] teaches pouring and dispensing beverages into glasses); 
an actual flow rate preparation part configured to have a flow rate sensor detecting an amount of the liquid dispensed into the drinking container and to determine a actual measured flow rate of the liquid dispensed into the drinking container from the dispensing device (paragraph [0006] teaches computing a flow rate and flow total for each FMD of the FCD, wherein the system can generate and output digital representations of the flow rates and flow totals, wherein paragraph [0040] specifically teaches the system may include metering devices and sensors including a flow meter for the liquids corresponding to the FCD; see also: [0036]); 
and a transmission and reception part configured to communicate with the communication line (paragraph [0035] teaches a communication network that communicate information between the gateway servers and the one or more local flow meter networks and one or more subscriber stations; see also: [0095-0096]), 
the sales information management system corresponding to a system configured to send sales information of the liquid to the communication line (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, which can be stored in the system and transmitted), 
the sales information being information with which pieces of information of a sales unit capacity corresponding to a prescribed capacity per one sale (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including ounces sold, which in paragraph [0096] teaches that a single beverage can registered as a sixteen ounce beverage (i.e. prescribed capacity per one sale)), the number of sales (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including units sold), and a sales time are associated (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including the date and time of the sale), 
and the management server including a consumption analysis part configured to determine a difference between an apparent liquid amount determined from the sales information and the actual measured flow rate (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage), 
the difference corresponding to a non-sales amount of the liquid which is not involved in sales (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more (i.e. non-sales amount of liquid) including identifying a variance-ounce value for a beverage),
wherein the management server further includes an overtime consumption acquisition part configured to determine an amount of liquid consumed after the sales time is ended, as an overtime consumption (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage being -2.5 ounces (i.e. overtime consumption); Examiner’s Note: Examiner is interpreting the overtime consumption as the amount of liquid flow total after the desired sixteen-ounce pour has been detected and the dispenser continues to dispense liquid.). 
	However, Raghunathan does not explicitly teach a dispensing device… configured to cool, 2 and wherein the overtime consumption acquisition part is configured to subtract a known consumption of the liquid consumed by one cleaning operation for the liquid supply system from the overtime consumption.
From the same or similar field of endeavor, Volftsun teaches a dispensing device… configured to cool (paragraph [0066] teaches a beverage dispensing system containing a metering mechanism for dispensing the beverage at a temperature correlated as appropriate for the differing dispensed beverages, wherein paragraphs [0073-0076] teach storing and chilling the volume of the beverage; see also: [0025, 0093]);
and wherein the overtime consumption acquisition part is configured to subtract a known consumption of the liquid consumed by one cleaning operation for the liquid supply system from the overtime consumption  (paragraph [0011] teaches cleaning and flashing one or several portions of the beverage from the delivery line before supplying the good portions of the beverage to the customer, wherein paragraph [0020] teaches the force flashing is recorded in the process for the log for the management system, wherein specifically paragraphs [0096-0098] teach measuring and analyzing the time required to complete a full run through the chamber to add a new tank or flush the tank).


Regarding claim 4, the combination of Raghunathan and Volftsun teach all the limitation of claim 1 above.
Raghunathan further teaches wherein the management server further includes a unit capacity error acquisition part configured to determine a difference between the sales unit capacity and the actual measured flow rate, as a unit capacity error (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage being -2.5 ounces (i.e. unit capacity error)).

Regarding claim 5, the combination of Raghunathan and Volftsun teach all the limitation of claim 1 above.
Raghunathan further teaches further comprising: an analysis device configured to be provided in a liquid manufacturer and to communicate with the communication line (paragraph [0035] teaches subscriber stations that allow the POS information to be communicated to the beverage distributor and beverage supplier; see also: [0012, 0047]).  

Regarding claim 6, Raghunathan teaches a liquid sales management system comprising:
a liquid supply system in a store (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system), 
a sales information management system in the store (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, wherein paragraph [0002] teaches the POS locations are at bars, restaurants, and other locations), 
and a management server configured to perform communication via a communication line and to store information from the liquid supply system and the sales information management system (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS), 
the sales information management system corresponding to a system configured to send sales information of the liquid to the communication line (paragraphs [0095-0096] teach a POS system for recording sales and dispensing of beverages in real time via terminal, which can be stored in the system and transmitted), 
the sales information being information with which pieces of information of a sales unit capacity corresponding to a prescribed capacity per one sale (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including ounces sold, which in paragraph [0096] teaches that a single beverage can registered as a sixteen ounce beverage (i.e. prescribed capacity per one sale)), the number of sales (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including units sold), and a sales time are associated (paragraph [0095] teaches each POS terminal can be configured to register and store beverage sales including the date and time of the sale), 
the liquid supply system including: 
a dispensing device configured such that a liquid within a storage container is supplied with pressurization through a supply pipe, configured to cool and dispense the liquid to a drinking container (paragraphs [0003-0004] teach a flow meter system containing a beverage dispensation system ; 
an actual flow rate preparation part configured to have a flow rate sensor detecting an amount of the liquid dispensed into the drinking container and to determine a actual measured flow rate of the liquid dispensed into the drinking container from the dispensing device (paragraph [0006] teaches computing a flow rate and flow total for each FMD of the FCD, wherein the system can generate and output digital representations of the flow rates and flow totals, wherein paragraph [0040] specifically teaches the system may include metering devices and sensors including a flow meter for the liquids corresponding to the FCD; see also: [0036]); 
5a transmission and reception part configured to communicate with the communication line (paragraph [0035] teaches a communication network that communicate information between the gateway servers and the one or more local flow meter networks and one or more subscriber stations; see also: [0095-0096]), and 
a consumption analysis part configured to determine a difference between an apparent liquid amount determined from the sales information obtained from the management server and the actual measured flow rate (paragraph [0096] teaches the gateway server may implement software (i.e. consumption analysis part) for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage), the difference corresponding to a non-sales amount of the liquid which is not involved in sales (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more (i.e. non-sales amount of liquid) including identifying a variance-ounce value for a beverage)
wherein the management server further includes an overtime consumption acquisition part configured to determine an amount of liquid consumed after the sales time is ended, as an overtime consumption (paragraph [0096] teaches the gateway server (i.e. management server) may implement software for generating a reconciliation report based on the FCD data and sales data from the POS, wherein the report includes the current flow total and the corresponding current sales data, down to identifying discrepancies from under/over pouring, beverage theft, and more, including identifying a variance-ounce value for a beverage being -2.5 ounces (i.e. overtime consumption); Examiner’s Note: Examiner is interpreting the overtime consumption as the amount of liquid flow total after the desired sixteen-ounce pour has been detected and the dispenser continues to dispense liquid.).  
However, Raghunathan does not explicitly teach a dispensing device… configured to cool, and wherein the overtime consumption acquisition part is configured to subtract a known consumption of the liquid consumed by one cleaning operation for the liquid supply system from the overtime consumption.
From the same or similar field of endeavor, Volftsun teaches a dispensing device… configured to cool (paragraph [0066] teaches a beverage dispensing system containing a metering mechanism for dispensing the beverage at a temperature correlated as appropriate for the differing dispensed beverages, wherein paragraphs [0073-0076] teach storing and chilling the volume of the beverage; see also: [0025, 0093]), 
and wherein the overtime consumption acquisition part is configured to subtract a known consumption of the liquid consumed by one cleaning operation for the liquid supply system from the overtime consumption (paragraph [0011] teaches cleaning and flashing one or several portions of the beverage from the delivery line before supplying the good portions of the beverage to the customer, wherein paragraph [0020] teaches the force flashing is recorded in the process for the log for the management system, wherein specifically paragraphs [0096-0098] teach measuring and analyzing the time required to complete a full run through the chamber to add a new tank or flush the tank).


Regarding claim 7, the combination of Raghunathan and Volftsun teach all the limitation of claim 6 above.
Raghunathan further teaches further comprising: an analysis device configured to communicate with the communication line (paragraph [0035] teaches subscriber stations that allow the POS information to be communicated to the beverage distributor and beverage supplier; see also: [0012, 0047]).  

 Regarding claim 8, the combination of Raghunathan and Volftsun teach all the limitation of claim 1 above.
	However, Raghunathan does not explicitly teach wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device.  
	From the same or similar field of endeavor, Volftsun further teaches wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device (paragraphs [0063] teaches a tap or spigot that can provide a specific beverage in a controlled metered pour into a beverage container, wherein the beverage is dispensed through a line to the container).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raghunathan and Volftsun to incorporate the further teachings of Volftsun to include wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device.  One would have been motivated to do so in order to exactly measure the volume of beverages dispensed with sufficient precision and the maintenance of calibration over time (Volftsun, [0007]). By incorporating Volftsun into Raghunathan, one would have been able to ease line cleaning and simplicity of keg changeover for extremely high volume events (Volftsun, [0011]). 

Regarding claim 9, the combination of Raghunathan and Volftsun teach all the limitation of claim 6 above.
However, Raghunathan does not explicitly teach wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device.
	From the same or similar field of endeavor, Volftsun further teaches wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device (paragraphs [0063] teaches a tap or spigot that can provide a specific beverage in a controlled metered pour into a beverage container, wherein the beverage is dispensed through a line to the container).
 wherein the liquid supply system further includes a fluid flow path adjustment device configured to be mounted with respect to the supply pipe and including a fluid stopper device configured to stop the dispensing of the liquid from the dispensing device. One would have been motivated to do so in order to exactly measure the volume of beverages dispensed with sufficient precision and the maintenance of calibration over time (Volftsun, [0007]). By incorporating Volftsun into Raghunathan, one would have been able to ease line cleaning and simplicity of keg changeover for extremely high volume events (Volftsun, [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Molloy (GB2542601A) discloses a line cleaning detection algorithm that measures the flows of the lines and implements an anti-theft algorithm
Anning (WO 2013190253 A1) discloses a liquid dispensing system that avoids substantial losses from theft and errors

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683